Appeal from order, Supreme Court, New York County (Lewis Bart Stone, J.), entered on or about February 24, 2006, which denied defendant’s CPL 440.10 motion to vacate judgment, unanimously dismissed as having been decided by a prior order of this Court.
The order in question has already been affirmed. A Justice of this Court granted leave to appeal from the order, and directed that such appeal be consolidated with defendant’s direct appeal from the judgment of conviction. Defendant perfected both appeals, and this Court’s order (38 AD3d 321 [2007], lv denied 8 NY3d 989 [2007]) affirmed both the judgment and the order. Were we not dismissing the present appeal, we would find it to be without merit. Concur—Lippman, P.J., Mazzarelli, Sullivan, Nardelli and Sweeny, JJ.